Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to method of making a permanent magnet, classified in 	B22F 1/0059
II. Claims 7-13 and 16-25, drawn to a powder composition and composite, 	classified In C08K 2003/0856.
III. Claims 14-15, drawn to a permanent magnet, classified in H01F 7/02.
IV. Claims 26-28, drawn to a method of making 3-D object, classified in B29C 	70/62 OR C08J 5/00.
V. Claims 29-32, drawn to a 3-D object, classified in B33Y 70/00.
VI. Claims 33-34, drawn to a device for implementing a 3-D object making 	process, classified in B33Y 10/00.

The inventions are independent or distinct, each from the other because:
	2.1.	Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process, such as additive manufacturing.
	2.2.  Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the 
	2.3.	Inventions I and IV are unrelated. Inventions are unrelated if it can be  shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together because the process of invention I requires the application of magnetic field while the process of invention IV requires application of electromagnetic radiation; accordingly, they result in different effects, the former conferring magnetism to the product while the latter solidification of the composition.
	2.4.	Inventions I and V are unrelated. Inventions are unrelated if it can be  shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together because the process of invention I results in a permanent magnet while the product of invention V is a 3-D object.   
	2.5.	Inventions I and VI are unrelated. Inventions are unrelated if it can be  shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together because the 
	2.6.	Inventions II and III are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as fillers and binder for magnetic recording medium, and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
	2.7.	Inventions II and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process, such as process of making permanent magnet.
	2.8   Inventions II and V are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as fillers and binder for magnetic recording 
	2.9.	Inventions II and VI are unrelated. Inventions are unrelated if it can be  shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together because the product of invention II requires a powder mixing device, while the device of invention VI requires means to facilitate electromagnetic radiation; accordingly, they result in different effects, the former results in mixed powder while the latter provide facility for a 3-D making process.
	2.10.	Inventions III and IV are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the permanent magnet of invention III cannot be used in the process of making 3-D object of invention IV because the 3-D process requires polymer and filling particles.
	2.11.	Inventions III and V are unrelated. Inventions are unrelated if it can be  shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together because the permanent magnet of invention III are patentably distinct from the 3-D object of invention V.
	2.12.	Inventions III and VI are unrelated.  Inventions are unrelated if it can be  shown that they are not disclosed as capable of use together and they have different 
	2.13.	Inventions IV and V are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product of invention V can be made by another and materially different process such as extruding and molding.
	2.14.  Inventions IV and VI are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process of invention IV can be practiced by another and materially different apparatus such as an extrusion molding system.
	2.15.	Inventions V and VI are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Due to the multiple inventions and complex of the relatedness between the inventions, a written restriction requirement is deemed appropriate for clarity of records.  








	





Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



November 20, 2021